DETAILED ACTION
Contents
Notice of Pre-AIA  or AIA  Status	2
Claim Rejections - 35 USC § 103	2
Claims 1-9, 19, and 20	3
Claims 10-15	11
Claims 16-18	14
Conclusion	16

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Skov et al. (US 2015/0217144) in view of Olsen et al. (US 2017/0157353) and Kolasa (WO 2018/147941).

	Regarding claim 1, Skov discloses a mask apparatus comprising: a mask body (Fig. 1; a respirator mask 1 comprising a mask body 2); and later in the claim, a mask body cover coupled to a front surface of the mask body (Fig. 1; [0040]; a mask base body 38); and a seal coupled to a rear surface of the mask body and configured to define a breathing space therein (Fig. 1; [0026], “a flexible sealing lip 3 which faces the user and fits to the shape of the user's face in a gas-tight manner while the respirator mask 1 is pressed against the user's face.”); and again, later in the claim, a lower hook mounting portion at the one of the side ends of the mask body and positioned vertically below the upper hook mounting portion (Fig. 1; [0026], “a plurality of coupling elements 4, four in the illustrated instance, are arranged on the mask body 2”; figure 1 shows the coupling elements with an upper and lower coupling element disposed on both sides).
	Skov does not disclose a pair of hook mounting portions that are disposed at side ends of the mask body, respectively; a pair of ear hook portions that are configured to be connected to the pair of hook mounting portions, respectively, wherein each of the pair of hook mounting portions comprises: an upper hook mounting portion disposed at one of the side ends of the mask body, a lower hook mounting portion at the one of the side ends of the mask body and positioned vertically below the upper hook mounting portion, a hook pin disposed at each of the upper hook mounting  portion and the lower hook mounting portion, and a through-hole defined in each of the upper hook mounting portion and the lower hook mounting portion, and wherein each of the pair of ear hook portions comprises: a strap portion, a first hook portion configured to connect a first end of the strap portion to one of the upper hook mounting portion or the lower hook mounting portion, and a second hook portion configured to connect a second end of the strap portion to the other of the upper hook mounting portion or the lower hook mounting portion.
	However, Olsen discloses a pair of hook mounting portions that are disposed at side ends of the mask body, respectively (Olsen: Fig. 2; the clip attachment portion 125; Olsen discloses the claimed invention except for the hook mounting portions being in a pair. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to make the hook mounting portions into a pair of hook mounting portions so that a strap may be attached to two locations on the mask, forming a loop for the ear, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8); an upper hook mounting portion disposed at one of the side ends of the mask body (Olsen: Fig. 2; figure 2 shows the hook mounting portion on the side of the mask body), a hook pin disposed at each of the upper hook mounting  portion and the lower hook mounting portion (Olsen: Fig. 2; the post 200), and a through-hole defined in each of the upper hook mounting portion and the lower hook mounting portion (Olsen: Fig. 2; [0091], “The clip attachment portion comprises a post 200 and a clip receiving opening 205.”).
	Additionally, Kolasa discloses a pair of ear hook portions that are configured to be connected to the pair of hook mounting portions, respectively (Kolasa: Fig. 3; [0018], “a hook 4 to securely attach to the attachment member 2”; Kolasa discloses the claimed invention except for the ear hook portions being in a pair. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to have made the ear hook portions into a pair of ear hook portions so that a strap may be attached to two locations on the mask, forming a loop for the ear, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8), and wherein each of the pair of ear hook portions comprises: a strap portion (Kolasa: Fig. 1; [0018], “The clip 1 is formed from a body that includes an adjustment end 3 configured to retain webbing”), a first hook portion configured to connect a first end of the strap portion to one of the upper hook mounting portion or the lower hook mounting portion (Kolasa: Fig. 3; [0018], “The clip 1 is formed from a body that includes an adjustment end 3 configured to retain webbing and a hook 4 to securely attach to the attachment member 2.”), and a second hook portion configured to connect a second end of the strap portion to the other of the upper hook mounting portion or the lower hook mounting portion (Kolasa discloses the claimed invention except for the ear hook portions being in a pair. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to have made the ear hook portions into a pair of ear hook portions so that a strap may be attached to two locations on the mask, forming a loop for the ear, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
	Skov, Olsen, Kolasa, and the present invention are all drawn to devices containing attachment mechanisms. Olsen teaches that one would be motivated to add hook mounting portions to a face mask to provide easy use and a reliable connection between the face mask and straps. (Olsen: [Abstract]) Additionally, Kolasa teaches that one would be motivated to add hooks to an attachment mechanism because hooks make connecting and disconnecting the attachment mechanism easy. (Kolasa: [0021]) Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have incorporated hook mounting portions onto the face mask of Skov, as taught by Olsen, and then used hooks to connect straps to the hook mounting portions, as taught by Kolasa.

	Regarding claim 2, Skov, as modified in claim 1, does not disclose the mask apparatus according to claim 1, wherein each of the first hook portion and the second hook portion comprises: a hook body having a cylindrical shape, the hook body being configured to be coupled to the hook pin; and a hook extension portion that extends from an outer circumferential surface of the hook body.
	However, Kolasa discloses wherein each of the first hook portion and the second hook portion comprises: a hook body having a cylindrical shape, the hook body being configured to be coupled to the hook pin (Kolasa: Fig. 1; hook 4 is shown to be cylindrical in shape and configured to be coupled to a hook pin); and a hook extension portion that extends from an outer circumferential surface of the hook body (Kolasa: Fig. 1; a clip 1 is structurally and functionally similar to the claimed hook extension and therefore is treated as synonymous).
	Skov, Kolasa, and the present invention are all drawn to devices containing attachment mechanisms. Kolasa teaches that one would be motivated to add hooks to an attachment mechanism because hooks make connecting and disconnecting the attachment mechanism easy. (Kolasa: [0021]) Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have cylindrical hooks with extension portions attached to the face mask of Skov, as taught by Kolasa.

	Regarding claim 3, Skov, as modified in claim 2, does not disclose the mask apparatus according to claim 2, wherein the hook body defines: a hook groove configured to receive the hook pin; and a guide opening that is recessed from the outer circumferential surface of the hook body configured to guide the hook pin to the hook groove.
	However, Kolasa discloses wherein the hook body defines: a hook groove configured to receive the hook pin (Kolasa: Fig. 1; an angled slot 5); and a guide opening that is recessed from the outer circumferential surface of the hook body configured to guide the hook pin to the hook groove (Kolasa: Fig. 3; Figure 3 shows the guide opening and how a pin would fit into the hook groove).
	Skov, Kolasa, and the present invention are all drawn to devices containing attachment mechanisms. Kolasa teaches that one would be motivated to add hooks to an attachment mechanism because hooks make connecting and disconnecting the attachment mechanism easy. (Kolasa: [0021]) Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have used a hook groove to attach to the hook pin of the face mask of Skov, as taught by Kolasa.

	Regarding claim 4, Skov, as modified in claim 3, does not disclose the mask apparatus according to claim 3, wherein a first width of the guide opening at the hook groove is less than a second width of the guide opening at the outer circumferential surface of the hook body.
	However, Kolasa discloses wherein a first width of the guide opening at the hook groove is less than a second width of the guide opening at the outer circumferential surface of the hook body (Kolasa: Fig. 3; [0020]; figure 3 shows the hook having a smaller width near the groove than the width at the outer circumference).
	Skov, Kolasa, and the present invention are all drawn to devices containing attachment mechanisms. Kolasa teaches that one would be motivated to add hooks to an attachment mechanism because hooks make connecting and disconnecting the attachment mechanism easy. (Kolasa: [0021]) Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have a guide opening at the hook groove of the face mask of Skov, as taught by Kolasa.

	Regarding claim 5, Skov, as modified in claim 3, does not disclose the mask apparatus according to claim 3, wherein at least a portion of the hook body is configured to be accommodated in the through-hole.
	However, Kolasa discloses wherein at least a portion of the hook body is configured to be accommodated in the through-hole (Kolasa: Figs. 3 & 4; figures 3 and 4 show the hook body being accommodated by a through-hole).
	Skov, Kolasa, and the present invention are all drawn to devices containing attachment mechanisms. Kolasa teaches that one would be motivated to add hooks to an attachment mechanism because hooks make connecting and disconnecting the attachment mechanism easy. (Kolasa: [0021]) Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have a through-hole capable of accommodating a hook on the face mask of Skov, as taught by Kolasa.

	Regarding claim 6, Skov, as modified in claim 5, does not disclose the mask apparatus according to claim 5, wherein a width of the through-hole corresponds to an outer diameter of the hook body, and wherein a length of the through-hole corresponds to a length of the hook body.
	However, Kolasa discloses wherein a width of the through-hole corresponds to an outer diameter of the hook body, and wherein a length of the through-hole corresponds to a length of the hook body (Kolasa: Figs. 3 & 4; [0020]). 
	Skov, Kolasa, and the present invention are all drawn to devices containing attachment mechanisms. Kolasa teaches that one would be motivated to add hooks to an attachment mechanism because hooks make connecting and disconnecting the attachment mechanism easy. (Kolasa: [0021]) Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have the size of the through-hole correspond to the size of the hook on the face mask of Skov, as taught by Kolasa.

	Regarding claim 7, Skov, as modified in claim 3, does not disclose the mask apparatus according to claim 3, wherein the hook pin is configured to be inserted into the hook groove in a first direction, and wherein the hook extension portion extends in a second direction intersecting the first direction.
	However, Kolasa discloses wherein the hook pin is configured to be inserted into the hook groove in a first direction, and wherein the hook extension portion extends in a second direction intersecting the first direction (Kolasa: see annotated figure 5 below).

    PNG
    media_image1.png
    217
    436
    media_image1.png
    Greyscale

	Skov, Kolasa, and the present invention are all drawn to devices containing attachment mechanisms. Kolasa teaches that one would be motivated to add hooks to an attachment mechanism because hooks make connecting and disconnecting the attachment mechanism easy. (Kolasa: [0021]) Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have inserted the hook groove and have the hook extension intersecting the hook groove on the face mask of Skov, as taught by Kolasa.

	Regarding claim 8, Skov, as modified in claim 7, discloses the mask apparatus according to claim 7, wherein an angle defined between the first direction and the second direction is less than or equal to 90 degrees (See annotated Kolasa Fig. 5 above).

	Regarding claim 9, Skov, as modified in claim 3, does not disclose the mask apparatus according to claim 3, wherein the hook extension portion defines one or more hook through-holes configured to receive the first end or the second end of the strap portion.
	However, Kolasa discloses wherein the hook extension portion defines one or more hook through-holes configured to receive the first end or the second end of the strap portion (Kolasa: Fig. 8; [0018], “The adjustment end 3 is formed from plural (e.g., two) slots 9, 10 separated from each other by a bar 11.”).
	Skov, Kolasa, and the present invention are all drawn to devices containing attachment mechanisms. Kolasa teaches that one would be motivated to add hooks to an attachment mechanism because hooks make connecting and disconnecting the attachment mechanism easy. (Kolasa: [0021]) Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have used hooks and through-holes to connect straps to the hook mounting portions and face mask of Skov, as taught by Kolasa.

	Regarding claim 19, Skov, as modified in claim 1, does not disclose the mask apparatus according to claim 1, wherein the through-hole is configured to communicate air with an inner space defined between the mask body and the mask body cover and to decrease a temperature in the inner space.
	However, Olsen discloses wherein the through-hole is configured to communicate air with an inner space defined between the mask body and the mask body cover and to decrease a temperature in the inner space (Olsen: Fig. 2; figure 2 shows the opening 205 which is configured to allow air flow into the mask).
	Skov, Olesen, and the present invention are all drawn to face masks. Olsen teaches that one would be motivated to add hook mounting portions to a face mask to provide easy use and a reliable connection between the face mask and straps. (Olsen: [Abstract]) Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have provided a through-hole with access to the inner space of the mask to communicate air on the mask of Skov, as taught by Olsen.

	Regarding claim 20, Skov, as modified in claim 19, does not disclose the mask apparatus according to claim 19, wherein each of the first hook portion and the second hook portion is configured to, based on a user wearing the mask apparatus, block at least a portion of the through-hole.
	However, Kolasa discloses wherein each of the first hook portion and the second hook portion is configured to, based on a user wearing the mask apparatus, block at least a portion of the through-hole (Kolasa: Fig. 5; Figure 5 shows the hook blocking part of the through-hole).
	Skov, Kolasa, and the present invention are all drawn to devices containing attachment mechanisms. Kolasa teaches that one would be motivated to add hooks to an attachment mechanism because hooks make connecting and disconnecting the attachment mechanism easy. (Kolasa: [0021]) Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have a first and second hook portion block a portion of the through-hole on the mask of Skov, as taught by Kolasa.

	Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Skov et al. (US 2015/0217144), Olsen et al. (US 2017/0157353) and Kolasa (WO 2018/147941) as applied to claim 9 above, and further in view of すみれ et al. (JP 3117209).

Regarding claim 10, Skov as modified in claim 9, does not disclose the mask apparatus according to claim 9, wherein each of the pair of ear hook portions further comprises a first band configured to couple the first end of the strap portion to a body portion of the strap portion, the first end of the strap portion passing through the one or more hook through-holes.
However, すみれ discloses wherein each of the pair of ear hook portions further comprises a first band configured to couple the first end of the strap portion to a body portion of the strap portion (すみれ: Fig. 2; Sliding adjustment parts 3).
Additionally, Kolasa discloses the first end of the strap portion passing through the one or more hook through-holes (Kolasa: Fig. 4; figure 4 shows the strap passing through the through-hole of the hook extension portion).
Skov, すみれ, Kolasa, and the present invention are all drawn to devices containing attachment mechanisms. すみれ teaches that one would be motivated to add a band to couple a strap end to the strap body so that the mask is comfortable and allows for fine adjustments. (すみれ: [Abstract]) Kolasa teaches that one would be motivated to add hooks to an attachment mechanism because hooks make connecting and disconnecting the attachment mechanism easy. (Kolasa: [0021]) Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have included a band to couple a strap end the strap body of Skov, as taught by すみれ, and to pass the straps through a through-hole of the hook extension portion of Skov, as taught by Kolasa.

Regarding claim 11, Skov, as modified in claim 10, discloses The mask apparatus according to claim 10, wherein each of the pair of ear hook portions further comprises a second band configured to receive the second end of the strap portion (Skov, as modified in claim 10, discloses the claimed invention except for having a second band to perform the same function on the other end of the strap. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to have added a second band for the second end of the strap, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).

Regarding claim 12, Skov, as modified by claim 10, does not disclose the mask apparatus according to claim 10, further comprising a length adjustment portion member configured to adjust a length of the strap portion disposed around an ear of a user, and wherein the length adjustment portion member includes an opening configured to allow the second end of the strap portion and the body portion of the strap portion to pass therethrough.
However, すみれ discloses a length adjustment portion member configured to adjust a length of the strap portion disposed around an ear of a user (すみれ: Fig. 2; Sliding adjustment parts 3; Without changing the structure of sliding part 3, sliding part 3 can fulfill the structure and function of parts 54, 55, and 56 of Applicant’s invention), and wherein the length adjustment portion member includes an opening configured to allow the second end of the strap portion and the body portion of the strap portion to pass therethrough (すみれ: Fig. 2; Sliding adjustment parts 3; Figure 2 shows the strap portion passing through the adjustment part opening).
Skov, すみれ, and the present invention are all drawn to devices containing attachment mechanisms. すみれ teaches that one would be motivated to add a band to couple a strap end to the strap body so that the mask is comfortable and allows for fine adjustments. (すみれ: [Abstract]) Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have added a length adjustment member to the straps of Skov, as taught by すみれ.

Regarding claim 13, Skov, as modified in claim 12, does not disclose the mask apparatus according to claim 12, wherein the hook extension portion of the first hook portion defines one hook through-hole among the one or more hook through-holes, and wherein the hook extension portion of the second hook portion defines two hook through-holes among the one or more hook through-holes.
However, Kolasa discloses wherein the hook extension portion of the first hook portion defines one hook through-hole among the one or more hook through-holes (Kolasa: Fig. 8; [0018], “The adjustment end 3 is formed from plural (e.g., two) slots 9, 10 separated from each other by a bar 11”), and wherein the hook extension portion of the second hook portion defines two hook through-holes among the one or more hook through-holes (Kolasa: Fig. 8; [0018], “The adjustment end 3 is formed from plural (e.g., two) slots 9, 10 separated from each other by a bar 11”; See duplication of parts in claim 1).
Skov, Kolasa, and the present invention are all drawn to devices containing attachment mechanisms. Kolasa teaches that one would be motivated to add hooks to an attachment mechanism because hooks make connecting and disconnecting the attachment mechanism easy. (Kolasa: [0021]) Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have had one or more through-holes on a hook extension portion of the hook portion of the face mask of Skov, as taught by Kolasa.

Regarding claim 14, Skov, as modified in claim 13, discloses the mask apparatus according to claim 13, wherein the first band is configured to couple the first end of the strap portion, which passes through the one hook through-hole, to the body portion of the strap portion (See rejection to claim 10 regarding the first band and through-hole).

Regarding claim 15, Skov, as modified in claim 14, discloses the mask apparatus according to claim 14, wherein each of the pair of ear hook portions further comprises a second band configured to receive the second end of the strap portion that passes through the two hook through-holes (See rejection to claim 11 regarding the second band, and see rejection to claim 13 regarding two hook through-holes).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Skov et al. (US 2015/0217144), Olsen et al. (US 2017/0157353) and Kolasa (WO 2018/147941) as applied to claim 1 above, and further in view of Nobuaki (JP 2011/115449).

Regarding claim 16, Skov, as modified in claim 1, does not disclose The mask apparatus according to claim 1, further comprising a neck band configured to connect the pair of ear hook portions to each other.
However, Nobuaki discloses a neck band configured to connect the pair of ear hook portions to each other (Nobuaki: Figs. 1 & 5; The stopper 1; the stopper is structurally and functionally similar to the claimed neck band and therefore are treated as synonymous).
Skov, Nobuaki, and the present invention are all drawn to mask accessories. Nobuaki teaches that one would be motivated to add a neck band to a mask so that masks can fit to multiple different sized users. (Nobuaki: [Abstract]) Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have added a neck band onto the mask of Skov, as taught by Nobuaki.

Regarding claim 17, Skov, as modified in claim 16, does not disclose the mask apparatus according to claim 16, wherein the neck band comprises: a band body; and a pair of hooking portions that are bent from ends of the band body and extend toward each other.
However, Nobuaki discloses wherein the neck band comprises: a band body; and a pair of hooking portions that are bent from ends of the band body and extend toward each other (Nobuaki: Figs. 4 & 5; [Best Mode], Par. 5, “a through-hole 3a is formed, the hook 3b is inclined inwardly from the inner edge of the through-hole 3a”).
Skov, Nobuaki, and the present invention are all drawn to mask accessories. Nobuaki teaches that one would be motivated to add a neck band to a mask so that masks can fit to multiple different sized users. (Nobuaki: [Abstract]) Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have included a band body and hooks to the mask of Skov, as taught by Nobuaki.

Regarding claim 18, Skov, as modified in claim 17, does not disclose the mask apparatus according to claim 17, wherein the neck band further comprises a hook protrusion that protrudes from an end of each of the pair of hooking portions.
However, Nobuaki discloses wherein the neck band further comprises a hook protrusion that protrudes from an end of each of the pair of hooking portions (Nobuaki: Fig. 4A, [Best Mode], Par. 5, “the bottom 3c makes it difficult to remove the ear hook 11 (11 ') once locked to the hook 3b.”).
Skov, Nobuaki, and the present invention are all drawn to mask accessories. Nobuaki teaches that one would be motivated to add a neck band to a mask so that masks can fit to multiple different sized users. (Nobuaki: [Abstract]) Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have included hook protrusion on each side of the neck band with the mask of Skov, as taught by Nobuaki.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Skov et al. (EP 2,913,083) discloses a face mask with filter sections as well as an inhalation and exhalation valve.
Skov et al. (US 2015/0217146) discloses a respirator mask with mounting portions and filter modules as well as an inhalation and exhalation valve.
Hsiung (US 2015/0289598) discloses a buckle assembly including a mask wherein the buckle assembly comprises a hook, hook pin, and hook extension portions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth Brown whose telephone number is (571)272-5642. The examiner can normally be reached on 8:00 AM - 5:30 PM EDT.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SETH R. BROWN/Examiner, Art Unit 3786        


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786